English, C. J. The foundation of this criminal prosecution is the following paper:— “Miller Circuit Court, Fall Term, 1882. State of Arkansas v. Information for failure to erect signboard at railroad crossing Texas & St. Louis Railway Co. Comes T, E. Webber, prosecuting attorney for the ninth ■circuit of Arkansas, and at the request of the grand jurors of the State of Arkansas, duly selected, empaneled, sworn and charged to enquire in and for the body of the county of Miller, in the State of Arkansas, and gives the court to ■understand and be informed that the Texas & St. Louis Railway Company, late of said county, on the first day of December, 1882, with force and arms, in the county aforesaid, said company being a railroad corporation operating in this State, did then and there fail to place and maintain across the public road described and known as the Texarkana and Cut-off road, where the same is crossed by the Texas & St. Louis Railway Company, a board with the words : ‘Railroad crossing — lookout for the cars while the bell rings or the whistle sounds,’ painted in capital letters ■thereon, and when said crossing above described was not then and there in any city or village, contrary to the statute, and against the peace and dignity of the State ■of Arkansas. T. E, Webber, Prosecuting Attorney 9th Judicial Circuit. ” It seems that this information was returned into the court by the grand jury, endorsed a true bill by their foreman. Process was issued upon the information, and served upon ■an officer of the defendant corporation. Defendant appeared and filed a motion to quash the information, which the court overruled. There was a trial by .jury, defendant was found guilty, fined one hundred dollars, refused a new trial, took a bill of exceptions and appealed. I. It was decided in State v. Whittock, ante 403, that under the provisions of the constitution of the State, there can be no criminal prosecution in the circuit court by information, except for the removal from office of county officers. II. If, as submitted by the attorney general, it is a mis■demeanor for a railway corporation to neglect to to put up a sign board ata crossing, as required by sec. 4961, Gantt’s Digest, and punishable as such under secs. 1996-6, lb., the prosecution for such offense, if in the circuit court, must foe by presentment or indictment, and not by information.— ■Sec. 8, Declaration of Rights. That a railway corporation may be indicted and fined for •a non-feasance misdemeanor seems now to be settled. — 1 Dishop Or. Daw, 6th Dd., secs. 419 — 20. Although the paper above copied seems to have been ■returned into court by the grand jury, endorsed a true bill by the foreman, it is not, and does not on its face purport to be an indictment found by the grand jury, but an information by the prosecuting attorney at the request of the ..grand jury. As a prosecution by information the grand jury properly -had nothing to do with it, and could give it no validity by (requesting it to be instituted, or returning it into court. The judgment is reversed, and the cause remanded to the ■court below with instructions to dismiss the information.